      Case 2:18-cv-00996-JCH-KRS Document 20 Filed 02/18/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GLORIA TANKESLY, as personal representative
Of JAMES TANKESLY, deceased.

       Plaintiff,
                                                            Case No. 2:18-cv-00996 JCH/KRS
v.


J.C. PENNEY CORPORATION, INC.

       Defendant.


                                CERTIFICATE OF SERVICE

        COMES NOW, Plaintiff Gloria Tankesly as personal representative of James Tankesly,
deceased, and hereby certifies that true and correct copy of Plaintiff’s Medical Releases, along
with a true and correct copy of this Certificate were emailed to defendant’s attorney, Nathan Mann
and Harriett Hickman at hhickman@gcmlegal.com and nmann@gcmlegal.com.




                                             Respectfully submitted,



                                             By: /s/ Samuel I. Kane
                                                Samuel I. Kane
                                                Law Office of Sam Kane
                                                sam_kane@yahoo.com
                                                1018 E. Amador Ave.
                                                Las Cruces, NM 88001
                                                (575) 526-5263
                                                Attorney for Plaintiff




                                                                                      Page 1 of 2
      Case 2:18-cv-00996-JCH-KRS Document 20 Filed 02/18/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 18th day of February, 2019, the foregoing was
electronically filed through the CM/ECF system, which caused the following parties or counsel to
be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Nathan Mann and Harriet Hickman
hhickman@gcmlegal.com



/s/ Samuel I. Kane
Samuel I. Kane, Esq.




                                                                                    Page 2 of 2
